             Case 1:20-cv-01609-AJN-GWG Document 50-5 Filed 06/03/21 Page 1 of 3


                           Goodbye. A suicide note.
If you are reading this, I am dead. I was killed because “Religious” “philanthropists”, landlords in NYC, ordered
from us, took our stuff, and never paid. This wasn’t an oversight on their part, but a very real and intentional
method of business. It is my dying wish, which I’m sure will not be respected, that the police and AG
investigate the following people for their ongoing, methodical system of stealing from vendors, ordering and not
paying. We cannot survive this way. Worse, these vendors have gone so far as to do chargebacks on
legally-drawn fees we’ve taken, by credit card chargeback and even by lying and saying our RCC (remotely
created check) drafts are fraud. Instead of building a team, instead of living a peaceful and creative life, I spend
every day scrambling to pay bills that I should easily pay if the ​hundreds of thousands of dollars owed to us by
each (over $1M owed!) ​were paid honestly.

But look at the Orthodox Jewish community -- because that is who steals from us -- they literally have ads in
their magazines about how Walmart is just a rental center because they return things they used after using
them, like air-conditioners after the summer. Enough is enough.

It is my fault. I should have walked away from this industry before wasting my life, and burying myself in
nothing but legal fees and debt and assholes who do not pay.

My family will not help.

Very few people will miss me, and knowing what I have been through I’m sure they will understand why I finally
decided enough is enough. I have held out long enough -- for months. Now it’s over. All I needed was one of
them to pay.

   ●   Abi Goldenberg ( ​agoldenberg@goldmontrealty.com​ )and Leon Goldenberg ( ​Goldmont@aol.com​ )
       have a written and signed contract reviewed by their attorney Jacob Rubinstein (
       jacobrubinsteinesq@gmail.com​ ) saying they will pay directly or via a funder $369K to us for the
       devices they took (and have in their possesion -- and are already using our service!). Instead their
       “Frum” lawyer told our attorney on a recorded call (ask him!) that they are rich and will fight for years
       before paying a bill. In his office months ago, Leon even laughed to me about how vendors are idiots to
       think they’ll get paid. My mistake to hitch my hopes to him being honest. You can read about our
       lawsuit against them, but who cares. I’m dead.

       If you welcome these people into your shul, if you take his donation, you are guilty of my death. You
       condone their stealing, their Gnaivas Daas and their literal stealing, when you honor them by taking
       their stolen funds. If you count them for a minyan, if you welcome them into your home, you are my
       murders.

   ●   Mark Silber of Rhodium took 6 intercoms. They are still on his buildings. His management refused to
       pay for them, for months. We would have to sue them, and that will take years, because the NY courts
       are for the rich to delay things. What they owe would have been enough to run a company well, to pay
       my team, to pay rent, to grow. Instead they have no problem stealing our things.

       If you welcome these people into your shul, if you take his donation, you are guilty of my death. You
       condone their stealing, their Gnaivas Daas and their literal stealing, when you honor them by taking
             Case 1:20-cv-01609-AJN-GWG Document 50-5 Filed 06/03/21 Page 2 of 3

       their stolen funds. If you count them for a minyan, if you welcome them into your home, you are my
       murders.

   ●   Joe Soleimani and his brother Ben stole our devices, refused to pay what they owed, and lied to the
       police saying our RCC drafts (which explicitly display the link to our online contract allowing them in the
       payments section!) were fraud. The NYPD was once again pawns of crooked slumlords. Hundreds of
       thousands owed to us were stolen, and I’m dealing with a bullshit criminal case. You will think I killed
       myself to avoid it. No, I have nothing to hide. I am innocent, but why continue to live in a world like this?
       Oh, they also helped a bunch of “Frum” guys (MVI Systems -- Samuel Taub , Shragie Aranoff ) rip off
       my device and service wholly and even perjure themselves to the patent offing saying no system like it
       existed before.

       If you welcome these people into your shul, if you take his donation, you are guilty of my death. You
       condone their stealing, their Gnaivas Daas and their literal stealing, when you honor them by taking
       their stolen funds. If you count them for a minyan, if you welcome them into your home, you are my
       murders.

There are others -- everyone steals from us. The bigger the yarmulke the more they stole, it seems. I don’t
care anymore.

And do you know what the issue is with the criminal case? Simply that a little shit named Jacob Guttwillig who
filed the case without reading the terms, without looking into RCC law, who was yelled-at multiple times by the
judge at the last hearing for not knowing what he was talking about -- not even being able to tell the judge who
the alleged “victim” was! He is such a priveledge little shit that he cannot have a second of humility and admit
he followed the advice of a crooked cop (who has a publicly known history of disappearing evidence -- it’s in
the Daily News! Daniel Alessandrino
https://www.nydailynews.com/new-york/ny-metro-james-blake-james-department-trial-20180731-story.html​ )
and had someone innocent falsely arrested. Guttwillig will live a nice priveledge live, jogging around in
designer duds while occasionally remembering the innocent entrepreneur whose life he ruined with his shoddy
daddy-got-me-my-job-level work. Jacob Guttwilig is what’s wrong with American justice, and the judge is
literally HELPING him make my life worse at every hearing instead of just saying, “Wait, you arrested a guy
without reading terms? Without any investigation?” Obama nominated that guy, of course. His hand is firmly
down on the prosecutor’s side of the scale -- there is no balanced justice. If you welcome Jacob Guttwillig into
your lawfirm not only will you be getting a terrible, sloppy, lazy attorney, but you will be welcoming my
murderer. I’m sure he’ll do fine. I’m sure the judge, another Jew (though one who scheduled an arraignment on
a Jewish holiday!) will be fine, too. He’s worth $18.1M -- I bet he’s really impartial to the banks!

When life is going well, I get sick, I don’t sleep, I go insane from sleep deprivation which feeds depression
which feeds sleep deprivation and on and on. I have no life. I have a dog, she’s great. Someone will love her. I
have nowhere to go during the day. I have no money to go there. I have no desire to try to fix this anymore.

I quit. I quit life. I have suffered so much, for my entire life, but more in the last 10 years than 100 lifetimes
should have to suffer. What is there to look forward to? If I fill my bank account tomorrow it will go to fight
another unfair charge, another illness at the hands of an evil doctor (another fucking Jew, Eric Braverman, who
will be able to use the clown NY Courts to avoid paying damages!).

My family will not miss me. My friends, they’ll understand and I’m very sorry for the pain this will cause, but I
cannot live for them anymore. I cannot take care of myself anymore. I cannot afford to even fight for my
            Case 1:20-cv-01609-AJN-GWG Document 50-5 Filed 06/03/21 Page 3 of 3

freedom anymore. I must admit defeat, and even though I am sure I could fight and prevail, I do not want to.
The world is an ugly, painful, dark, and evil place to me and it has been for a long time. I’m out.

Cremate me and throw me in the ocean. Shut down all GateGuard and SubletSpy and Teman services
immediately.

Thanks.

Ari Teman
